Case 2:20-cv-00955-JLB-NPM Document 58-3 Filed 03/29/21 Page 1 of 1 PagelD 560

 

W4 WENRY SCHEIN” |

 

MEDICAL

LOGIN Create an Online Account

# / OurCustomers / Providers & Specialties / Athletics & Schools / Rehabilitation and Recovery / BloWavePRO

BioWavePRO Neurostimulator

= Bi

My Order: $0.00

 

Relieve Your Athletes’ Pain with Smarter Pain-Blocking Technology from
the BioWavePRO Neurostimulator

The BioWavePRO neurostimulator uses a unique signal-mixing technology to deliver electrical signals through the skin directly to nerves for inhibiting

pain transmission and improving function

Clinical studies have shown that BioWavePRO with noninvasive electrodes can be used to reduce pain and improve function including increased

range of motion, decreased stiffness, and reduction of muscle spasm for up to 24 hours following a single 30-minute treatment.

An Improvement over TENS

BioWavePRO's non-opioid, FDA-cleared, VA-prescribed, professional athlete-trusted, patented approach to chronic and acute pain relief that goes

beyond old-fashioned transcutaneous electrical nerve stimulation (TENS) technology.

 

Signal

Transmission
TENS Limited to Skin Skin
Surface Electrodes Surface Surface

 

Location of Pain
on Nociceptive
Pain Fibers

TENS Transcutaneous Electrical Nerve Stimulation

Transmits stimulation across the surface of skin which may act

as a distraction to pain (gate control theory)

 

Exhibit 3

 

 

 

Non-Invasive
Electrodes

Pain Blocked by
BioWave's Patented,
Effective Technology

BioWave
Active Electric
Field Provides

Deep Relief

  

BioWave Subcutaneous Electrical Nerve Stimulation

Transmits stimulation beneath the surface of skin directly to

nociceptive fibers blocking the transmission of pain signals to the
